J-S18045-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: H.D.K., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.E.P., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 1995 MDA 2019

             Appeal from the Decree Entered November 12, 2019
    In the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                   86750

    IN THE INTEREST OF: H.A.K., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.E.P., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 1996 MDA 2019

             Appeal from the Decree Entered November 12, 2019
    In the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                   86749


BEFORE:      KUNSELMAN, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                           FILED APRIL 17, 2020

        S.E.P. (“Mother”) appeals from the Decrees entered on November 12,

2019, which granted the petition of Berks County Children and Youth Services

(“BCCYS”), and involuntarily terminated Mother’s parental rights to her two

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S18045-20


biological children: H.A.K. (born in January of 2015) and H.D.K (born in March

of 2016) (collectively “the children”).1 After a careful review, we affirm.

       The Orphans’ Court has thoroughly set forth the relevant facts and

procedural history as follows:

             BCCYS first became involved with the family in 2016 due to
       concerns of unstable housing and income, mental health issues,
       medical neglect, and domestic violence. On January 11, 2017,
       BCCYS received a report that [H.A.K.] fell down a flight of stairs
       and fractured her femur. Mother stated that a maternal aunt was
       caring for [H.A.K.] at the time of the incident. The family was
       then opened for investigation [sic].
             During the investigation, it was discovered that Mother was
       missing medical appointments for both of [the] children. Both of
       [the] children suffer from neurofibromatosis type 1 (“NF1”). (N.T.
       11/4/19 at 42). NF1 is a hereditary genetic disorder that affects
       multiple systems of the body. Amongst the symptoms are skin
       changes, benign growths on body areas, skeletal abnormalities
       (such as scoliosis or bowing of the legs)[,] and learning
       disabilities. There is also a risk of developing optic pathway
       gliomas which are tumors in the optic pathway. Id. Mother also
       suffers from NF1.
             In addition to [the] children suffering from NF1, [H.A.K.]
       suffers from a rare disease known as Moya Moya disease. This is
       a rare disease of the blood vessels. Both of [H.A.K.’s] carotid
       arteries are affected by this. More specifically, [H.A.K.’s] right
       carotid artery is completely blocked and will never be unblocked.
       (N.T. 11/4/19 at 42). This disease puts [H.A.K.] at a high risk of
       an ischemic stroke and intracerebral hemorrhage which can be
       provoked by fluctuations in her blood pressure or dehydration.
             As a result of their medical conditions, [the children] require
       routine appointments with neurology, hematology, oncology[,]
       and ophthalmology. Additionally, [H.A.K.] was required to follow
____________________________________________


1 The Orphans’ Court noted that the parental rights of Father, who is
incarcerated at a state correctional institution in North Carolina due to felony
charges related to the sexual assault of a minor less than sixteen years of age,
were also terminated. See Orphans’ Court Opinion, filed 1/8/20, at 6 n.4.
Father has not filed an appeal.

                                           -2-
J-S18045-20


     up with Penn Dental as a result of not properly having maintained
     her teeth. Id. at 42-43.
           On May 16, 2017[,] [H.D.K.] was admitted to the hospital
     for dehydration and a double ear infection. Mother struggled with
     insight into the medical situation.
            [H.A.K.] was scheduled for brain surgery on December 6,
     2017[,] at the Children’s Hospital of Philadelphia (“CHOP”).
     Despite this, the caseworker from CHOP reported that Mother
     failed to keep numerous appointments for [the] children. [The]
     children missed oncology and ophthalmology appointments on
     July 11, 2017[,] and July 25, 2017.           Another oncology
     appointment was missed on August 21, 2017. [The] children
     missed oncology and ophthalmology appointments on October 13,
     2017[,] and October 19, 2017. Mother missed her own NF1
     oncology appointment on July 19, 2017.
           On December 6, 2017[,] [H.A.K.] underwent her scheduled
     brain surgery at CHOP. [H.A.K.] was kept overnight and not
     released due to concerns that [H.A.K.] would not receive proper
     hydration at home. The discharge summary also stated that
     Mother was no longer allowed to stay at the Ronald McDonald
     House due to not adequately supervising [the] children.
           Mother did not take [H.A.K.] for her follow up appointment
     with the neurosurgeon on January 2, 2018. Later in January 2018
     Mother reported to the caseworker that she was moving into a
     shelter with the children. When asked if [the children’s biological
     father] could provide assistance, Mother indicated that he could
     not provide any relief and that he was very abusive to her.
           On February 7, 2018[,] CHOP Social Worker Heather Deline
     advised Mother that [H.A.K.] needed to be evaluated by the
     Intermediate Unit due to speech delays and should be enrolled in
     a Head Start Program. The following day, on February 8, 2018[,]
     Mother’s home was raided by the police with weapons drawn.
     Mother stated the children were present and that it was “scary.”
           On February 15, 2018[,] CHOP Social Worker [Deline]
     advised that Mother has not had medical care for her own NF1 “for
     a long time.” On the same day, Mother had an interview at Family
     Promise for one of the housing programs. Mother was denied due
     to being unable to provide [H.D.K.’s] age or social security
     number. Mother also gave incorrect information about her own
     prior addresses. Mother further indicated that she has not
     received medical treatment for her own bipolar disorder and


                                    -3-
J-S18045-20


     schizophrenia.   Finally, she falsely indicated that [H.A.K.] had
     brain cancer.
           On February 16, 2018[,] it was reported by the Reading
     Children’s Health Center that both children were underweight, that
     [H.A.K.] should have been moved from Early Intervention to Berks
     County Intermediate Unit and that [H.D.K.] has not had a follow-
     up with his ophthalmologist.
           From January 2017 to February 2018[,] BCCYS had been
     providing weekly services and Mother has moved residences
     seven (7) times.
                                 ***
           On February 22, 2018[,] BCCYS filed a dependency petition
     regarding [H.A.K.] and [H.D.K.] as a result of their concerns.
     When notified, Mother fled to New Jersey with [the] children. On
     February 28, 2018[,] Mother moved to Northampton County. On
     March 12, 2018[,] Mother met with BCCYS caseworker Richelle
     Smith and reported that she was now residing in the State of
     Maryland and that she wanted to give custody of [the] children to
     her brother.
          Based on Mother’s actions, an Emergency Petition was filed
     by BCCYS. [The Orphans’ Court] transferred custody of [the]
     minor children to BCCYS as remaining in the home with Mother
     was “contrary to the welfare of the child[ren].”
           On March 23, 2018[,] an Adjudication and Disposition
     hearing was held [in the Orphans’ Court]. At that time, the Court
     adjudicated [the] children as dependent, removed them from the
     care of Mother and into the custody of BCCYS (kinship care).
     Further, Mother was ordered to cooperate with the following: (1)
     parenting education on attending to the children’s medical needs,
     (2) mental health evaluation with IQ testing and any additional
     recommendations, (3) psychiatric evaluation and any additional
     recommendations, (4) domestic violence evaluation and any
     recommendations, (5) casework sessions and any additional
     recommendations, (6) establishing and maintaining stable and
     appropriate housing and income, (7) keeping BCCYS informed
     regarding any changes in residence or income, (8) signing
     releases as required, (9) ensuring that the children attend all
     medical appointments, and (10) supervised visits and acting in an
     appropriate manner.
                                 ***



                                   -4-
J-S18045-20


           Permanency Review hearings were held on August 21, 2018,
     January 15, 2019[,] and June 3, 2019. [BCCYS filed petitions to
     involuntarily terminate Mother’s parental rights as to the children
     on May 24, 2019.]
           At the Permanency Review hearing on August 21, 2018, it
     was found that Mother had made no progress towards alleviating
     the circumstances which necessitated the original placement.
     Notably, Mother did not maintain stable employment [and] did not
     consistently attend casework with BCCYS[.] [S]he participated in
     casework with Child and Family First but failed to follow through
     with recommendations including following through with
     community resources for housing.          Mother was provided
     reminders and transportation to the children’s medical
     appointments at CHOP but demonstrated an inability to
     understand the medical information.
           At the time of the August 21, 2018[,] hearing, it was
     reported that two of Mother’s sisters had, on two (2) separate
     occasions, taken the children from the kinship home; they lied to
     the kinship resource about their plans and took the children to
     see…Mother. This was unauthorized contact with Mother and done
     without the knowledge of the kinship resources. Neither aunt was
     authorized by BCCYS to supervise contact with Mother. Mother
     acknowledged that she knew this was wrong but did so anyway.
     She further acknowledged that the visiting supervisor arrived in
     time to see the two sisters bringing [the] children. (N.T. 11/4/19
     at 32). Full-time supervised visits were enforced, and Mother
     attended all [of] those visits.
            At the Permanency Review hearing on January 15, 2019, it
     was noted that Mother had been substantially compliant with the
     permanency plan and had made substantial progress.             The
     Findings of Fact indicate that Mother moved residences twice and
     left one job and was now working with another employer on a
     part-time basis. Mother participated in casework with BCCYS and
     with Child and Family First. It is also noted that Mother attended
     all offered visits and that her interaction with the children was
     appropriate.     Mother   also    was    attending   the   medical
     appointments[,] and…she was able to effectively manage each
     child and was engaged when receiving medical information. It
     was further noted that Mother and [the] children were clearly
     bonded to one another.
          At the final Permanency Review hearing held on June 4,
     2019[,] it was found that Mother was in substantial compliance


                                    -5-
J-S18045-20


     with the permanency plan[;] however[,] “there has been minimal
     progress toward alleviating the circumstances which necessitated
     the original placement.” While Mother had maintained stable
     housing and was consistent in her casework with BCCYS and Child
     and Family First, it was unfortunately noted that Mother had again
     quit her job because she was unhappy. She failed to secure
     alternate employment before quitting[,] and she declined
     temporary assignments because she did not want to go from job
     to job. Mother was offered visits in her home, semi-supervised.
     During these visits, Mother was unable to comply with restrictions
     regarding additional people at visits and, therefore, full
     supervision was resumed.
           While it was noted that Mother enjoyed the visits, she
     remained unable to supervise the children without adult
     assistance. She was not consistent with discipline and did not
     follow through. Mother was unable to remember information
     provided at meetings and medical appointments. Mother
     acknowledged missing two medical appointments for [the]
     children. (N.T. 11/4/19 at 26, 43). Mother initially had taken over
     the responsibility to schedule medical appointments but was
     unable to do so; the responsibility returned to foster mother.
     Mother did not seem to understand questions asked of her
     regarding the children, such as whether lunch was provided.
     Mother also failed to bring required documentation to
     appointments.
                                 ***
          As discussed above,…Mother [was required] to participate
     in professional services.    These included domestic violence
     counseling, mental health evaluations, and any other services that
     were recommended.
            On June 20, 2018, Mother was referred for an Adult
     Alternatives to Violence Evaluation at Commonwealth Clinic. At
     that time, Mother acknowledged physical and verbal abuse by the
     children’s father. She described coercion, threats of violence,
     intimidation[,] and emotional abuse. She also described an
     extensive history of childhood victimization of sexual, verbal[,]
     and emotional abuse that has developed into a pattern of her own
     abusive relationships as an adult. In a report dated January 2,
     2019[,] from Commonwealth Clinic, it was noted that Mother’s
     inconsistent attendance has caused her to make limited progress
     in addressing her unresolved trauma.        She was noted to
     experience low self-esteem and limited assertiveness skills.


                                    -6-
J-S18045-20


       Notably, at the final Permanency Review hearing on June 4, 2019,
       it was noted that Mother’s attendance was inconsistent and
       Commonwealth Clinic Group (“CCG”) questioned the veracity of
       the information that was provided by Mother. In a May 30,
       2019[,] report from CCG, it was noted that Mother presented with
       an emotional dependence on men and that she had been in an
       intimate partner relationship with an unidentified male. CCG
       noted that Mother seemed to be minimizing the significance of this
       relationship due to her court involvement. Mother eventually
       disclosed that she had entered [into] a relationship with a man
       named Christian. She reported that the relationship was exclusive
       “but not yet serious.”
             At the [termination] hearing that was held before [the
       Orphans’] Court on November 4, 2019[2] Mother testified that she
       was eight (8) months pregnant and that the father was a man
       named Christian Diaz-Cruz. Mr. Diaz-Cruz is an individual with a
       criminal history of aggravated assault and drug charges. (N.T.
       11/14/19 at 20).
             Mother was also referred for a Mental Health intake at Berks
       Counseling Center (“BCC”). Her first appointment was on August
       16, 2018. She was recommended to participate in a Level I Mental
       Health Program. On March 29, 2019, BCC reported that Mother
       had completed her treatment goals and she was successfully
       discharged from the Level I Mental Health Program.
             Mother also attended a Forensic and Intellectual Evaluation
       at Spring Psychological Associates on April 30, 2018[,] with Dr.
       Richard Small. Dr. Small opined Mother’s intelligence falls in the
       lower end of the mild intellectual disability range, and she shows
       both psychotic and dependent tendencies. Dr. Small diagnosed
       Mother with Intellectual Disorder, Mild; Schizoaffective Disorder,
       Bipolar Type; Obsessive Compulsive Disorder, and Personality
       Disorder with Schizoid and Dependent Features. Dr. Small did not
       believe Mother was able to provide a safe environment for [the]
____________________________________________


2 During the termination hearing, Mother was represented by counsel. The
children were represented by Daniel H. Degler, Esquire, guardian ad litem.
H.A.K. was four years old, and H.D.K. was three years old at the time of the
termination hearing. There is no indication of a conflict between the children’s
legal and best interest or a conflict in each other’s interests. See In re T.S.,
648 Pa. 236, 192 A.3d 1080, 1089-90, 1092-93 (2018) (reaffirming the ability
of an attorney-guardian ad litem to serve a dual role and represent a child’s
non-conflicting best interests and legal interests).

                                           -7-
J-S18045-20


      children or meet their special needs. He was pessimistic about
      Mother’s ability to make improvements.
             At the request of Mother’s attorney, Mother and [the]
      children attended a Bonding Evaluation on July 25, 2019. This
      evaluation was performed by Laura M. Fritts, Psy.D., LMFT. Dr.
      Fritts noted that a genuine closeness and familiarity was apparent
      between Mother and the children. Dr. Fritts opined that they
      “clearly love her and are well bonded to her.” Dr. Fritts observed
      that Mother had genuine affection for both of [the] children; she
      was patient and she was appropriately prepared with supplies; she
      engaged them on the floor with games. Dr. Fritts also observed
      however that while [the] children were animated, bright, alert,
      playful and engaged, Mother appeared “more remote.”
            Dr. Fritts further noted that Mother did not appear as
      attached and bonded to [the] children as they were to her. Mother
      was not indifferent to [the] children “but she was also not as well
      bonded as one would hope to see.” Importantly, Dr. Fritts noted
      that the children “appeared quite bonded with her but more as a
      friend and playmate whom they love than as their mother.”
            At the conclusion of the evaluation, Dr. Fritts noted that
      while the children were happy to see their mother and engaged
      well with her, they had no separation issues “nor were any
      concerns raised with regard to leaving their mother when the
      session ended.”

Orphans’ Court Opinion, filed 1/8/20, at 5-12 (citations to exhibits and

footnotes omitted) (footnote added) (italics in original).

      By Decrees entered on November 12, 2019, the Orphans’ Court found

clear and convincing evidence to involuntarily terminate Mother’s parental

rights as to the children under 23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8).

The Orphans’ Court additionally concluded that termination of Mother’s

parental rights was in the best interest of the children under 23 Pa.C.S.A. §

2511(b).




                                     -8-
J-S18045-20


     Mother filed two separate timely, counseled notices of appeal, each

containing a single Orphans’ Court docket number pertaining to each child.

Additionally, Mother filed two counseled statement of errors complained of on

appeal pursuant to Pennsylvania Rule of Appellate Procedure 1925.          On

December 26, 2019, this Court sua sponte consolidated Mother’s notices of

appeal, and on January 8, 2020, the Orphans’ Court filed an Opinion pursuant

to Pa.R.A.P. 1925(a).

     On appeal, Mother sets forth the following issues in her “Statement of

the Questions Involved”:

     A. Whether the [Orphans’] Court erred in and abused its
        discretion in terminating [Mother’s] parental rights where
        [Mother] has remediated the issues that led to the placement
        of the child[ren]?
     B. Whether the [Orphans’] Court erred as a matter of law in
        terminating [Mother’s] parental rights based on the testimony
        which established that there are ways to ongoingly support
        Mother to the extent it is needed to ensure Mother continues
        to meet the special needs of her child[ren]?
     C. Whether the [Orphans’] Court erred as a matter of law in
        determining it would not be detrimental to sever the bond
        Mother has with the children in light of the fact that the minor
        child[ren] [have] only been in the current placement since
        October 21, 2019?

Mother’s Brief at 4 (suggested answers omitted).

     We review Mother’s claims mindful of our well-settled standard of

review:

           The standard of review in termination of parental rights
     cases requires appellate courts to accept the findings of fact and
     credibility determinations of the [Orphans’ Court] if they are
     supported by the record. If the factual findings are supported,

                                    -9-
J-S18045-20


      appellate courts review to determine if the [Orphans’ Court] made
      an error of law or abused its discretion. A decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.
      The [Orphans’ Court’s] decision, however, should not be reversed
      merely because the record would support a different result. [Our
      Supreme Court has] previously emphasized [the appellate courts’]
      deference to [Orphans’ Courts] that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 620 Pa. 602, 71 A.3d 251, 267 (2013) (quotation marks,

quotations, and citations omitted). “The [Orphans’] [C]ourt is free to believe

all, part, or none of the evidence presented, and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,

855 A.2d 68, 73-74 (Pa.Super. 2004) (citations omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. § 2101-2938, which requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in [subsection] 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to [subsection] 2511(b): determination of
      the needs and welfare of the child under the standard of best
      interests of the child. One major aspect of the needs and welfare
      analysis concerns the nature and status of the emotional bond
      between parent and child, with close attention paid to the effect
      on the child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

      In the case sub judice, the Orphans’ Court terminated Mother’s parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8), as well as

subsection (b), which provide as follows:

                                     - 10 -
J-S18045-20


     § 2511. Grounds for involuntary termination
     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:
           (1) The parent by conduct continuing for a period of
           at least six months immediately preceding the filing of
           the petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused
           or failed to perform parental duties.
           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.
                              ***
           5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months, the
           conditions which led to the removal or placement of
           the child continue to exist, the parent cannot or will
           not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve the
           needs and welfare of the child.
                                    ***
           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed from
           the date of removal or placement, the conditions
           which led to the removal or placement of the child
           continue to exist and termination of parental rights
           would best serve the needs and welfare of the child.
                                    ***
     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,


                                    - 11 -
J-S18045-20


      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b) (bold in original).

      Mother first contends the Orphans’ Court erred in determining BCCYS

met its burden of proof under 23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8).

We have long held that, in order to affirm the termination of parental rights,

we need only agree with the Orphans’ Court as to any one subsection of

2511(a), as well as subsection 2511(b). See In re B.L.W., 843 A.2d 380,

384 (Pa.Super. 2004) (en banc). Here, with regard to subsection 2511(a),

we conclude the Orphans’ Court properly found that BCCYS met its burden of

proof under subsection 2511(a)(2).

      To satisfy the requirements of subsection (a)(2), the moving party must

produce clear and convincing evidence regarding the following elements: (1)

repeated and continued incapacity, abuse, neglect or refusal; (2) such

incapacity, abuse, neglect or refusal caused the child to be without essential

parental care, control or subsistence necessary for his or her physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied. See In re Adoption of M.E.P., 825
A.2d 1266, 1272 (Pa.Super. 2003). The grounds for termination of parental


                                     - 12 -
J-S18045-20


rights under subsection (a)(2), due to parental incapacity that cannot be

remedied, are not limited to affirmative misconduct; to the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties. In re A.L.D. 797 A.2d 326, 337 (Pa.Super. 2002).

     In the case sub judice, in terminating Mother’s parental rights, the

Orphans’ Court relevantly indicated the following:

           In this case, BCCYS argue[d] that Mother…continue[d] to
     struggle with understanding the severe medical needs of [the]
     children. During her testimony at the termination hearing, Mother
     acknowledged missing two additional medical appointments prior
     to the hearing. (N.T. 11/4/19 at 24, 26). Mother has also failed
     to maintain employment—admitting at the hearing that she, once
     again, obtained a job but quit that job two months prior to the
     hearing without securing any additional employment.         (N.T.
     11/4/19 at 21). Mother stated that she quit her job because it
     was too difficult to comply with the requirements of BCCYS and
     work at the same time. (N.T. 11/4/19 at 22).
            Mother also testified that she has been receiving SSI for her
     entire life, yet she…has no idea why she is receiving these
     benefits. (N.T. 11/4/19 at 22, 28). Mother also completed a
     domestic violence evaluation and counseling. Despite completing
     this counseling, Mother has found herself in another relationship
     that was minimizing during treatment. It is concerning to [the
     Orphans’] Court that Mother stated on May 30, 2019[,] that the
     relationship was not serious but then showed up at the hearing on
     November 4, 2019[,] and exclaim[ed] that she was now eight (8)
     months pregnant with a child from a man with a violent criminal
     history. (N.T. 11/4/19 at 20).
            It was also determined by Valerie George, a caseworker and
     counselor to Mother, that Mother has failed to demonstrate the
     ability to care for [the] children on her own after all this time.
     (N.T. 11/4/19 at 44). Ms. George also testified that she had given
     Mother the opportunity to transport the children to their medical
     appointments but that resulted in some missed appointments and
     she, therefore, had to resume transportation for Mother. (N.T.
     11/4/19 at 45). Mother also continued to demonstrate an inability
     to supervise the children without adult assistance. She was not

                                    - 13 -
J-S18045-20


     consistent with discipline and did not follow through. Mother was
     unable to remember information provided at meetings and
     medical appointments.
           Mother completed a Mental Health evaluation by Dr. Small.
     However, BCCYS has not received any information that Mother
     has successfully completed any kind of mental health treatment.
     In fact, Mother has acknowledged that she has not received any
     treatment for her bipolar disorder and schizophrenia.
                                 ***
           Mother has been unable to unilaterally care for both of [the]
     children on a consistent basis while in the care and custody of
     BCCYS. The reports of Dr. Small and Dr. Fritts both establish the
     mutual concerns regarding [M]other’s limitations as well as the
     children’s excessive medical needs.      (N.T. 11/4/19 at 50).
     Moreover, Mother’s own mental health diagnosis and medical
     condition have seemingly prevented her from providing any
     meaningful long-term care for [the] children.
            Counsel for Mother presented the testimony of Jessica
     Gonzalez, presumably to show the great extent of Mother’s ability
     to eventually care for [the] children. However, Ms. Gonzalez
     admitted that[,] although Mother was showing improvement in
     certain areas, Ms. Gonzalez did not personally attend any of the
     medical appointments at CHOP and, importantly, Ms. Gonzalez
     could not opine that Mother was able to care for [the] children
     independently.     (N.T. 11/4/19 at 63).      In fact, there was
     absolutely no testimony that Mother would eventually be able to
     perform     the   actions   necessary   to    assume    parenting
     responsibilities. See In re I.J., 972 A.2d 5 (Pa.Super. 2009)
     (stating that a child’s needs for permanence and stability cannot
     be subordinated indefinitely to a parent’s claims of progress and
     hope for the future).

Orphans’ Court Opinion, filed 1/8/20, at 13-14 (footnote omitted).

     We discern no abuse of discretion in the Orphans’ Court’s conclusion

that the termination of Mother’s parental rights was proper pursuant to

subsection 2511(a)(2). Specifically, BCCYS proved by clear and convincing

evidence that Mother has repeatedly refused to provide the children with the


                                   - 14 -
J-S18045-20


essential parental care for their physical well-being and Mother cannot or will

not remedy the situation. See 23 Pa.C.S.A. § 2511(a)(2).

      Regarding Mother’s contention termination is improper under subsection

2511(a)(2) since the testimony of Ms. Gonzalez established there are ways to

support Mother to ensure she meets the special medical needs of the children,

we find Mother is not entitled to relief.

      In rejecting Mother’s claim, the Orphans’ Court indicated the following:

            Mother alleges [the Orphans’] Court could not terminate
      Mother’s parental rights based on the testimony which established
      that there are ways to ongoingly support Mother to the extent it
      is needed to ensure Mother continues to meet the special needs
      of [the children]. Mother relies specifically on the testimony of
      Jessica Gonzalez[.] This argument is without merit as Ms.
      Gonzalez…could not opine that any of the services she mentioned
      were available to Mother or that they would alleviate the concerns
      of BCCYS. Her testimony in this regard was purely speculative at
      best as she uses the phrases “maybe” and “possibly.” (N.T.
      11/4/19 at 63). Such testimony is not persuasive to [the
      Orphans’] Court. Therefore, Mother’s argument is wholly without
      merit.
            For all [of] the reasons stated above,…Mother is unable to
      remedy the causes of incapacity due to her repeated failures,
      [her] mental health concerns[,] and her own medical condition.

Orphans’ Court Opinion, filed 1/8/20, at 15.

      We discern no abuse of discretion. As indicated supra, “[t]he [Orphans’]

[C]ourt is free to believe all, part, or none of the evidence presented, and is

likewise free to make all credibility determinations and resolve conflicts in the

evidence.” In re M.G., 855 A.2d at 73-74 (citation omitted).




                                      - 15 -
J-S18045-20


     Mother’s remaining claim relates to the Orphans’ Court’s determination

that termination of Mother’s parental rights would best serve the children’s

best interests under subsection 2511(b). In this regard, Mother contends the

evidence supports the conclusion that Mother has a bond with the children

and that severance of this bond would be detrimental to the children.

           [Subsection] 2511(b) focuses on whether termination of
     parental rights would best serve the developmental, physical, and
     emotional needs and welfare of the child. As this Court has
     explained, [subsection] 2511(b) does not explicitly require a
     bonding analysis and the term ‘bond’ is not defined in the Adoption
     Act. Case law, however, provides that analysis of the emotional
     bond, if any, between parent and child is a factor to be considered
     as part of our analysis. While a parent’s emotional bond with his
     or her child is a major aspect of the subsection 2511(b) best-
     interest analysis, it is nonetheless only one of many factors to be
     considered by the court when determining what is in the best
     interest of the child.
           [I]n addition to a bond examination, the [Orphans’ Court]
     can equally emphasize the safety needs of the child, and should
     also consider the intangibles, such as the love, comfort, security,
     and stability the child might have with the foster parent.
     Additionally, this Court [has] stated that the [Orphans’ Court]
     should consider the importance of continuity of relationships and
     whether any existing parent-child bond can be severed without
     detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015) (quotation

marks, quotations, and citations omitted).

     In the case sub judice, the Orphans’ Court found that termination of

Mother’s parental rights best met the children’s needs and welfare under

subsection 2511(b) and reasoned as follows:

           BCCYS has had custody of the minor children since March of
     2018. The conditions which led to the children’s placement
     continue to exist, and Mother has not shown an ability to remedy

                                   - 16 -
J-S18045-20


     the conditions within a reasonable period of time. Mother has
     failed to grasp the serious nature of [the] children’s medical
     conditions, continues to miss appointments, and is limited in her
     own abilities due to her own mental and physical health
     conditions. While [the Orphans’] Court does not question that
     Mother loves [the] children, Mother has not shown an ability to
     cure the issues that led to her incapacity in raising [the] children
     safely. Therefore, the [Orphans’] Court must…determine whether
     the termination of parental rights would best serve the needs and
     welfare of the child[ren].
           Initially, [the Orphans’] Court credits the testimony of
     BCCYS caseworker Rebecca Mill who credibly testified that Mother
     continues to be prompted about topics that need to be covered,
     such as nutrition, eating, and following through with discipline.
     (N.T. 11/4/19 at 48-49). Certainly, these are issues directly
     related to the needs and welfare of the children. Moreover, [the
     Orphans’] Court finds that Ms. Mill credibly testified that the
     agency sees no detriment to terminating parental rights in this
     case. (N.T. 11/4/19 at 52).
           The inquiry does not rest here, however, as the [appellate
     courts have] stated that “[i]n considering how termination affects
     the children’s needs and welfare, a court must consider the role
     of the parental bond in the children’s lives.” In re P.A.B., 570
A.2d 522, 528 (Pa.Super. 1990).
            Instantly, [the Orphans’] Court needs to look no further than
     the report of Dr. Laura Fritts who was asked specifically to answer
     the question of the parental bond between Mother and [the] two
     children.   As stated above, Dr. Fritts performed a bonding
     evaluation on July 25, 2019. Dr. Fritts concluded that the children
     clearly love their mother and are well bonded to her. However,
     Dr. Fritts noted that the loving bond shown by the children was
     “more as a friend or playmate” rather than as a mother. Dr. Fritts
     also stated that whereas the children were “animated, bright,
     alert, playful and engaged,” Mother was noted to be “more
     remote.” Overall, Dr. Fritts concluded that Mother did not appear
     as attached and bonded to [the] children as they were to her—
     which is not as “one would hope to see.”
           This question of “bond” relates to Mother’s third and final
     allegation…; namely[,] that [the Orphans’] Court erred in
     determining it would not be detrimental to sever the bond Mother
     has with the children in light of the fact that the minor child[ren]
     have only been in the current placement since October 21, 2019.


                                    - 17 -
J-S18045-20


     Initially, the report of Mother’s own requested expert, Dr. Fritts,
     exposes the nature of the “friendly” bond that Mother shares with
     [the] children. To that extent, [Mother’s] argument is flawed.
           The second part of Mother’s argument[,] however[,]
     implicates the nature of the relationship and the current bond that
     exists between the children and their current resource, Maritza
     Colon. Ms. Colon presented as a resource on May 2, 2019[,] and
     was thus aware to Mother for nearly six (6) months prior to the
     termination hearing.     Ms. Colon lives in Maryland and was
     referred…for a home study. Mother knows Ms. Colon and has
     never objected to her as a resource. Mother testified that Ms.
     Colon is the mother of her brother’s wife, who also live in
     Maryland. (N.T. 11/4/19 at 36-37).
            The current BCCYS caseworker, Rebecca Mill, credibly
     testified that both children are doing “very well” in this
     environment. (N.T. 11/4/19 at 50). Ms. Mill indicated that Ms.
     Colon keeps her updated on the wellbeing of both children and
     that “they both refer to it as their home already.” She further
     noted that they are having a great time with their cousins, who
     live in the area. The caseworker had an opportunity to observe
     the children during a recent visit and noted that “they are bonded
     already.” (N.T. 11/4/19 at 51). This bond appeared to be
     buttressed by Mother’s own witness, Jessica Gonzalez, who saw
     the children in Ms. Colon’s custody and noted that “they appeared
     happy” and that they gave Ms. Colon a hug and a kiss. (N.T.
     11/4/19 at 62).
            Importantly, Ms. Colon is uniquely familiar with the NF1
     disease because “one of her grandchildren also has appointments
     at CHOP for a similar or the same condition.” (N.T. 11/4/19 at
     51). As such, [the Orphans’] Court is satisfied, not only are the
     children bonded with Ms. Colon, but there is also a family
     connection with their uncle and two cousins[,] and their medical
     condition of NF1 is something that is familiar to Ms. Colon and her
     family. It is also worth noting that Ms. Colon appears highly
     receptive to fostering an ongoing relationship with Mother. As Ms.
     Mill testified:
           They actually requested that mom move to Maryland
           and be part of their lives there and help her [get] set
           up with an apartment, a job, and, you know, be
           involved in holidays, birthdays…[w]hen they start
           getting involved in sports, plays, whatever the
           children are involved in.


                                   - 18 -
J-S18045-20


      (N.T. 11/4/19 at 52).
            Based on all [of] this information, [the Orphans’]
      Court…[concludes] that the testimony credibly establishes a
      strong bond with a resource who would continue to act with the
      best interests of both children in mind.
                                   ***
            After reviewing the testimony and considering the exhibits,
      [the Orphans’] Court finds that a natural parental bond is lacking,
      as per the report of Mother’s own witness, Dr. Fritts. The
      [Orphans’] Court rests on [the] detailed “bond” analysis [set forth]
      above. Moreover, it is abundantly clear to [the Orphans’] Court
      that the termination of Mother’s rights will serve the best interests
      and welfare of both minor children. Mother has shown her inability
      to understand and appreciate the serious nature of [the] children’s
      medical conditions and has continued to miss necessary medical
      appointments.     She has consistently lacked the insight to
      appreciate her own limitations and has miss[ed] her own medical
      appointments while, at the same time, engaged in relationships
      with men of questionable moral character—including her most
      recent pregnancy with a man with a violent criminal history.
            It is also clear that [the] children are in a safe and stable
      environment and that termination will not be detrimental to either
      children. In fact, it seems quite apparent that the children are
      already well bonded to their resources in Maryland and that they
      have the benefit of being around family members, obtaining
      appropriate medical care[,] and have the consent of the resource
      to maintain a relationship with Mother, should she so choose. For
      these reasons, [the Orphans’] Court [concludes] that Mother’s
      issue[] [does] not contain any merit and that the needs of both
      minor children would best be served by the involuntary
      termination of Mother’s parental rights[.]

Orphans’ Court Opinion, filed 1/8/20, at 16-20 (citations to exhibits omitted).

      We discern no abuse of discretion in the Orphans’ Court’s reasoning.

The credited testimony supports the Orphans’ Court’s determination that it

would best serve the needs and welfare of the children to involuntarily




                                     - 19 -
J-S18045-20


terminate Mother’s parental rights pursuant to subsection 2511(b). See In

re T.S.M., supra.

      For all of the aforementioned reasons, we affirm the Orphans’ Court’s

Decrees, which involuntarily terminated Mother’s parental rights to H.D.K. and

H.A.K.

      Decrees affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/17/2020




                                    - 20 -